UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

CALLIE WINFREY CIVIL ACTION

VERSUS

DARRELL VANNOY, ET AL NO.: 16-00806-BAJ-EWD
RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 8) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses pro se Plaintiff's Complaint (Doc. 1). Plaintiff, an inmate
confined at Louisiana State Penitentiary (“LSP”) in Angola, Louisiana, filed this
proceeding pursuant to 42 U.S.C. § 1983 against Warden Darrell Vannoy, Assistant
Warden “B. Boeker,” “Col. Allen, Lt. Col. T Barton, Capt. T. Morgan, and Lt. J.
Franklin” (“Defendants”) alleging they violated his Eighth Amendment rights. (Doc.
8 at p. 2). The Magistrate Judge recommended that this action be dismissed, with
prejudice, for failure to state a claim upon which relief may be granted pursuant to
28 U.S.C §§ 1915(e) and 1915A. (id. at p. 7).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (d. at p. 1). Neither party

objected. Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 8) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiffs action is DISMISSED WITH
PREJUDICE.

23

Baton Rouge, Louisiana, this “~ day of July, 2019.

Bsa.

JUDGE BRIAN A-dAXCKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
